         Case 1:19-cv-01146-KG-GJF Document 1 Filed 12/06/19 Page 1 of 4



                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEW MEXICO


TONI CAMP,

                          Plaintiff,

vs.                                                           Cause No.

CITY OF SANTA FE
AND STATE OF NEW MEXICO,

                          Defendants.

                                         NOTICE OF REMOVAL

        Please take notice that pursuant to 28 U.S.C. § 1331, 1441(C), and 1446, Defendant City

of Santa Fe, hereby removes this action from the First Judicial District Court for Santa Fe County,

New Mexico, to the United States District Court for the District of New Mexico. In support of

this removal, the City of Santa Fe states as follows:

                                               I.
                                     PROCEDURAL BACKGROUND

        On October 1, 2019, Plaintiff, Tony Camp, filed her Complaint for Personal Injury and

Discrimination in the State of New Mexico, Santa Fe County, under Cause No.: D-101-CV-2019-

02619. (“State Court action”). In accordance with 28 U.S.C. § 1446(A), a copy of the Complaint

and all process, pleadings, and Orders are attached hereto as Exhibit “A.” In addition, a copy of

the Register of Actions is attached hereto as Exhibit “B.”1

        Plaintiff’s Complaint was filed against the following Defendants: (1) The City of Santa Fe

and (2) The State of New Mexico. (See Complaint attached as Exhibit A-1).




1
 Within 28 days after the filing of this Notice of Removal, the City of Santa Fe will file copies of all records and
proceedings from the state court action in accordance with D.N.M. LR-CIV.81.
        Case 1:19-cv-01146-KG-GJF Document 1 Filed 12/06/19 Page 2 of 4



        In the Complaint, Plaintiff claims she has a physical impairment which substantially limits

one or more of her major life activities, specifically the condition known as multiple sclerosis.

Further, she alleges that on October 14, 2017, “while traveling by wheelchair as a necessary

consequence of her disability,” the Plaintiff was injured while attempting to cross a pedestrian

crosswalk in the City of Santa Fe. She alleges that while attempting “to access the sidewalk via

the ramp at [the intersection of Galisteo Avenue and San Francisco Street], her wheelchair tipped

over backwards causing her head to strike the pavement.” (Complaint at ¶ 4). The Complaint

further alleges that the sidewalk, crosswalk, and ramp were unreasonably dangerous for her as a

person with a physical impairment confined to a wheelchair, that Defendant provided no warning

or signage of this condition and, as a result, she sustained bodily injury as a result of “Defendants

negligence, wrongful conduct and breach of duty for which they are not immune.”

        Plaintiff’s Complaint is grounded, apparently, not only in common law negligence but for

violations by the Defendants “for their violations with the Americans With Disabilities Act (“the

ADA, 42. U.S.C. § 12101 et seq.). (Complaint at ¶ 15).

                                              II.
                                      BASIS FOR REMOVAL

        This case is being removed under 28 U.S.C. § 1331 (which provides that “the district court

shall have original jurisdiction of all civil actions arising under the Constitution, laws, or treaties

of the United States.”). Further, this case is being removed pursuant to 28 U.S.C. §§ 1441(C) and

1446.

        The relief sought by Plaintiff, for damages due to bodily injury, and as a result of violations

by the City of Santa Fe of its duties under the federal Americans With Disabilities Act, creates

federal question jurisdiction. Because the State claims are based on negligence the liability of the

City of Santa Fe under the ADA is actually disputed and creates a substantial question of federal

                                                  2
          Case 1:19-cv-01146-KG-GJF Document 1 Filed 12/06/19 Page 3 of 4



law, the resolution of which is necessary to a resolution of the case. The State claims of common

law negligence as well as the claims pursuant to the ADA derive from a common nucleus of

operative fact and, as a result, the Court should exercise supplemental jurisdiction or pendent

jurisdiction over such State law claims.

                                        III.
                         COMPLIANCE WITH REMOVAL STATUTES

       A.      Proper Venue.

       The United States District Court for the District of New Mexico encompasses Santa Fe

County (the County in which Plaintiff filed the State court action). See 28 U.S.C. § 124.

Therefore, this case is properly removed to this Court under 28 U.S.C. § 1441(A).

       B.      Timeliness of Removal.

       The City of Santa Fe was served with a copy of the Complaint on November 7, 2019. (See

Notice of Service attached as Exhibit “C”). Because this Notice of Removal was filed within 30

days after service of the Complaint on the City of Santa Fe, this removal is timely under 28 U.S.C.

§ 1446(B). No previous application has been made for the relief requested herein.

       C.      Notice.

       Pursuant to 28 U.S.C. § 1446(D), prompt written notice of the filing of this Notice of

Removal is being given to Plaintiff and the State of New Mexico and a copy of this Notice of

Removal is being filed with the Clerk for the First Judicial District Court of Santa Fe County, New

Mexico.

                                          IV.
                                 NON-WAIVER OF DEFENSES

       In removing this case to federal court, the City of Santa Fe has not waived any available

defenses to the allegations asserted against it in the Complaint and, unless otherwise stated in the



                                                 3
        Case 1:19-cv-01146-KG-GJF Document 1 Filed 12/06/19 Page 4 of 4



City of Santa Fe’s pleadings, this Defendant has not admitted to any of the allegations set forth in

the Complaint. The City of Santa Fe expressly reserves the right to assert all available defenses

to each allegation in the Complaint.

                                           V.
                                  CONCLUSION AND PRAYER

       As set forth above, all of the prerequisites for removal have been satisfied, and removal is

proper pursuant to 28 U.S.C. §§ 1331, 1441(C), and 1446. Accordingly, the City of Santa Fe

respectfully requests that this lawsuit be removed to the United States District Court for the District

of New Mexico.

                                       Respectfully submitted

                                       HATCHER LAW GROUP, P.A.



                                       BY:      /s/ Scott P. Hatcher
                                             Scott P. Hatcher, Esq.
                                             150 Washington Avenue, Suite 204
                                             Santa Fe, NM 87501
                                             (505) 983-6525
                                             Attorneys for Defendant City of Santa Fe

                                   CERTIFICATE OF MAILING

       The undersigned hereby certifies he transmitted a true and accurate copy of the foregoing
to:

          Sid Childress, Esq.
          1925 Aspen Drive, #600A
          Santa Fe, NM 87505
          childresslaw@hotmail.com


on this 6th day of December, 2019.

        /s/ Scott P. Hatcher
Scott P. Hatcher



                                                  4
